DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21, 31, 32, 36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Pub. No. 2015/0023821) (applicant disclosed) in view of Wei (U.S. Pub. No. 2018/0209412) (previously disclosed), Richter et al. (U.S. Pub. No. 2010/0290935) (previously cited) and Wackerle et al. (U.S. Pub. No. 2011/0061526) (previously cited).
Regarding claim 1, Campbell discloses:
a pump housing (pump 10) forming a pump chamber (cavities 16 and 23) within the pump housing (see at least figure 1), wherein the pump housing comprises an upper housing and a lower housing attached to form the pump housing (Figures 1, 4, and 13 show wherein the pump 10 has an upper and lower housing forming the upper first cavity 23 and the lower second cavity 16); a piezoelectric plate assembly positioned within the pump chamber between the upper housing and the lower housing, the piezoelectric plate assembly comprising: a first piezoelectric disc (piezoelectric disc 42); a second piezoelectric disc (end plate 41; paragraph 0056 discloses wherein the end plate 41 may be made of a piezoelectric material and figures 10 and paragraphs 0089 further disclose wherein there are two piezoelectric disc) (Figures 1, 4, and 13 show wherein a piezoelectric plate, formed by the piezoelectric disc 42 and the end plate 41, is located between the upper and lower housing); and an elastomeric carrier (ring-shaped isolator 30; paragraph 0054) comprising a first side and a second side (see Figures 1, 4, and 13); wherein the first piezoelectric disc (42) is positioned on the first side of 30) within the upper housing (Figures 1, 4, and 13 show wherein the piezoelectric disc 42 is positioned on the upper side of the ring-shaped isolator 30); wherein the second piezoelectric disc (41) is positioned on the second side of the elastomeric carrier within the lower housing (Figures 1, 4, and 13 show wherein the end plate 41 is positioned on the lower side of the ring-shaped isolator 30); wherein a space between the first piezoelectric disc and the upper housing forms an upper chamber (upper cavity 23) of the pump chamber and a space between the second piezoelectric disc and the lower housing forms a lower chamber (lower cavity 23) of the pump chamber (See Figures 1, 4, and 13); a first exhaust port (primary aperture 26) operably connected to the upper chamber (See Figures 1, 4, 13 and paragraph 0058); a first valve (valve 36) positioned between the upper chamber and the first exhaust port (See Figures 1, 4, 13 and paragraph 0058); a second exhaust port (primary aperture 25) operably connected to the lower chamber (See Figures 1, 4, 13 and paragraph 0057); a second valve (valve 35) positioned between the upper chamber and the first exhaust port (See Figures 1, 4, 13 and paragraph 0057); a first inlet port (second aperture 28) operably connected to the upper chamber (See Figures 1, 4, 13 and paragraph 0058); a third valve positioned between the upper chamber and the first inlet port (paragraph 0059 discloses wherein the secondary aperture 28 may be valved); a second inlet port (second aperture 27) operably connected to the lower chamber (See Figures 1, 4, 13 and paragraph 0058); a fourth valve positioned between the lower chamber and the second inlet port (paragraph 0059 discloses wherein the secondary aperture 27 may be valved); a drive circuit configured to energize the first and second piezoelectric discs (Paragraphs 0056 and 0089 disclose wherein electric current is applied to the piezoelectric discs); wherein the first piezoelectric disc and the second piezoelectric disc are operably connected to the drive circuit such that: the first and second Paragraph 0056 discloses wherein the piezoelectric discs oscillate or are deformed based on the applied electrical current and Figures 1A(1), 1A(2), and paragraphs 0073-0076 disclose the displacement profile of the discs including deformation or displacement towards the upper housing); and the first and second piezoelectric discs deflect toward the lower housing when negative voltage is applied to the drive circuit (Paragraph 0056 discloses wherein the piezoelectric discs oscillate or are deformed based on the applied electrical current and Figures 1A(1), 1A(2), and paragraphs 0073-0076 disclose the displacement profile of the discs including deformation or displacement towards the lower housing), wherein the upper chamber is formed in a shape substantially similar to the first piezoelectric disc when positive voltage is applied by the drive circuit, and wherein the lower chamber is formed in a shape substantially similar to the second piezoelectric disc when negative voltage is applied by the drive circuit (Figures 1, 4, 13 show wherein the upper cavity and the lower cavity are a substantially similar shape to the discs 41 and 42 and paragraph 0002 further discloses wherein the cavities are substantially disc shaped such that they would maintain a disc shape substantially similar to the discs 41 and 42 when they are deformed upwards and downwards).
Campbell does not explicitly disclose the term “non-magnetic” when describing the pump, however, the pump of Campbell does not require magnetic drive. Also, Campbell does disclose piezoelectric discs or plates wherein the walls and piezoelectric discs are made of ceramic material (paragraphs 0055-0056). Thus, the pump of Campbell is considered to be non-magnetic since it does not have to be magnetically driven and/or its major components are not disclosed as being ferrous.

wherein the elastomeric carrier has an insulation member between the first side and the second side to electrically insulate the first piezoelectric disc from the second piezoelectric disc.
However, in the same field of piezoelectric pumps, Wei discloses:
wherein the elastomeric carrier has an insulation member between the first side and the second side to electrically insulate the first piezoelectric disc from the second piezoelectric disc. (Figure 15 shows wherein the ceramic (insulating) pump body 10 (elastomeric carrier) is located between the upper and lower piezoelectric diaphragms).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Campbell to incorporate wherein the elastomeric carrier has an insulation member between the first side and the second side to electrically insulate the first piezoelectric disc from the second piezoelectric disc, as taught by Wei, in order to insulate the electrically driven piezoelectric disc from each other, so as to stop or inhibit interference between the two discs. 
Yet the combination does not disclose:
wherein the upper and lower chambers are formed in a shape substantially similar to a contour of the first piezoelectric disc when positive voltage is applied by the drive circuit so as to minimize the amount of dead space in the upper chamber when positive voltage is applied, thereby increasing output volume through the first exhaust port.
	However, in the same field of piezoelectric pumps, Richter discloses:
wherein the upper and lower chambers are formed in a shape substantially similar to a contour of the discs when positive voltage is applied by the drive circuit so as to minimize the amount of dead space in the upper chamber when positive voltage is applied, thereby increasing Paragraph 0040 and claim 28 disclose wherein the surface of the wall sections defining the pump chamber are adapted to the contour of the pump diaphragms (discs) so as to decrease the dead volume of the pump and increase the compression ratio).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified  the combination to incorporate wherein the upper and lower chambers are formed in a shape substantially similar to a contour of the first piezoelectric disc when positive voltage is applied by the drive circuit so as to minimize the amount of dead space in the upper chamber when positive voltage is applied, thereby increasing output volume through the first exhaust port, as taught by Richter, in order to increase the compression ratio so as to increase the output of the pump. 
Yet the combination does not disclose:
wherein the pump is configured to pump compressible fluid at a flow rate of 50 mL/min to 300 mL/min, and wherein the pump is configured to operate at a frequency between 20 Hz and 240 Hz.
However, in the same field of piezoelectric pump systems, Wackerle discloses:
wherein the pump is configured to pump compressible fluid at a flow rate of 50 mL/min to 300 mL/min (paragraphs 0008 and 0010 discloses wherein the pump can deliver a flow rate of gas at 250 ml/min and table 1 discloses wherein when the pump can operate at 67 HZ and produce a flow rate of 120 ml/min), and wherein the pump is configured to operate at a frequency between 20 Hz and 240 Hz (table 1 discloses wherein when the pump can operate at 67 HZ to produce a flow rate of 120 ml/min).

Regarding claim 21, Campbell discloses:
a pump housing (pump 10) forming a pump chamber (cavities 16 and 23) within the pump housing (see at least figure 1), wherein the pump housing comprises an upper housing and a lower housing (Figures 1, 4, and 13 show wherein the pump 10 has an upper and lower housing forming the upper first cavity 23 and the lower second cavity 16); a first piezoelectric disc positioned within the upper housing (piezoelectric disc 42) (Figures 1, 4, and 13 show wherein a piezoelectric plate, formed by the piezoelectric disc 42 and the end plate 41, is located between the upper and lower housing); a second piezoelectric disc positioned within the lower housing (end plate 41; paragraph 0056 discloses wherein the end plate 41 may be made of a piezoelectric material and figures 10 and paragraphs 0089 further disclose wherein there are two piezoelectric disc) (Figures 1, 4, and 13 show wherein a piezoelectric plate, formed by the piezoelectric disc 42 and the end plate 41, is located between the upper and lower housing); and member (ring-shaped isolator 30; paragraph 0054) positioned between the first piezoelectric disc (42) and the second piezoelectric disc (Figures 1, 4, and 13 show wherein the ring-shaped isolator 30 is positioned between the disc 41 and 42); wherein a space between the first piezoelectric disc and the upper housing forms an upper chamber (upper cavity 23) of the pump chamber and a space between the second lower cavity 23) of the pump chamber (See Figures 1, 4, and 13); a drive circuit configured to energize the first and second piezoelectric discs (Paragraphs 0056 and 0089 disclose wherein electric current is applied to the piezoelectric discs); wherein the first piezoelectric disc and the second piezoelectric disc are operably connected to the drive circuit such that: the first and second piezoelectric discs and the member deflect toward the upper housing when positive voltage is applied by the drive circuit (Paragraph 0056 discloses wherein the piezoelectric discs oscillate or are deformed based on the applied electrical current and Figures 1A(1), 1A(2), and paragraphs 0073-0076 disclose the displacement profile of the discs and isolator 30 including deformation or displacement towards the upper housing); and the first and second piezoelectric discs and the member deflect toward the lower housing when negative voltage is applied to the drive circuit (Paragraph 0056 discloses wherein the piezoelectric discs oscillate or are deformed based on the applied electrical current and Figures 1A(1), 1A(2), and paragraphs 0073-0076 disclose the displacement profile of the discs and isolator 30 including deformation or displacement towards the lower housing), wherein the upper chamber is formed in a shape substantially similar to the first piezoelectric disc when positive voltage is applied by the drive circuit, and wherein the lower chamber is formed in a shape substantially similar to the second piezoelectric disc when negative voltage is applied by the drive circuit (Figures 1, 4, 13 show wherein the upper cavity and the lower cavity are a substantially similar shape to the discs 41 and 42 and paragraph 0002 further discloses wherein the cavities are substantially disc shaped such that they would maintain a disc shape substantially similar to the discs 41 and 42 when they are deformed upwards and downwards).

Yet Campbell does not disclose:
wherein the member between the elastomeric discs is insulated
However, in the same field of piezoelectric pumps, Wei discloses:
wherein the member between the elastomeric disc is insulated (Figure 15 shows wherein the ceramic (insulating) pump body 10 (elastomeric carrier) is located between the upper and lower piezoelectric diaphragms).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Campbell to incorporate wherein the member between the elastomeric disc is insulated, as taught by Wei, in order to insulate the electrically driven piezoelectric disc from each other, so as to stop or inhibit interference between the two discs. 
Yet the combination does not disclose:
wherein the upper and lower chambers are formed in a shape substantially similar to a profile of the first piezoelectric disc when positive voltage is applied by the drive circuit so as to minimize the amount of dead space in the upper chamber when positive voltage is applied, thereby increasing output volume through the first exhaust port.
However, in the same field of piezoelectric pumps, Richter discloses:
Paragraph 0040 and claim 28 disclose wherein the surface of the wall sections defining the pump chamber are adapted to the contour of the pump diaphragms (discs) so as to decrease the dead volume of the pump and increase the compression ratio).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified  the combination to incorporate wherein the upper and lower chambers are formed in a shape substantially similar to a profile of the first piezoelectric disc when positive voltage is applied by the drive circuit so as to minimize the amount of dead space in the upper chamber when positive voltage is applied, thereby increasing output volume through the first exhaust port, as taught by Richter, in order to increase the compression ratio so as to increase the output of the pump.
Yet the combination does not disclose:
wherein the pump is configured to pump compressible fluid at a flow rate of 50 mL/min to 300 mL/min, and wherein the pump is configured to operate at a frequency between 20 Hz and 240 Hz.
However, in the same field of piezoelectric pump systems, Wackerle discloses:
wherein the pump is configured to pump compressible fluid at a flow rate of 50 mL/min to 300 mL/min (paragraphs 0008 and 0010 discloses wherein the pump can deliver a flow rate of gas at 250 ml/min and table 1 discloses wherein when the pump can operate at 67 HZ and produce a flow rate of 120 ml/min), and wherein the pump is configured to operate at table 1 discloses wherein when the pump can operate at 67 HZ to produce a flow rate of 120 ml/min).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the pump is configured to pump compressible fluid at a flow rate of 50 mL/min to 300 mL/min, and wherein the pump is configured to operate at a frequency between 20 Hz and 240 Hz, as taught by Wackerle, in order to more efficiently deliver or pump a higher amount of gas at a lower operating frequency. 
Regarding claim 31, Campbell in view of Wei, Richter, and Wackerle discloses the non-magnetic pump of claim 21, Campbell further discloses:
first exhaust port (primary aperture 26) operably connected to the upper chamber (See Figures 1, 4, 13 and paragraph 0058); a second exhaust port (primary aperture 25) operably connected to the lower chamber (See Figures 1, 4, 13 and paragraph 0057); a first inlet port (second aperture 28) operably connected to the upper chamber (See Figures 1, 4, 13 and paragraph 0058); a second inlet port (second aperture 27) operably connected to the lower chamber (See Figures 1, 4, 13 and paragraph 0058).
Regarding claim 32, Campbell in view of Wei, Richter, and Wackerle discloses the non-magnetic pump of claim 31, Campbell further discloses:
a first valve (valve 36) positioned between the upper chamber and the first exhaust port (See Figures 1, 4, 13 and paragraph 0058); a second valve (valve 35) positioned between the upper chamber and the first exhaust port (See Figures 1, 4, 13 and paragraph 0057); a third valve positioned between the upper chamber and the first inlet port (paragraph 0059 discloses wherein the secondary aperture 28 may be valved); a fourth valve positioned between the paragraph 0059 discloses wherein the secondary aperture 27 may be valved).
Regarding claim 36, Campbell in view of Wei, Richter, and Higashiyama discloses the non-magnetic pump of claim 21, Campbell further discloses:
wherein the upper housing and the lower housing are made of a non-magnetic material (paragraph 0055 discloses wherein the cylindrical walls and the base of the pump body may be made of ceramic).
Regarding claim 41, Campbell in view of Wei, Richter, and Wackerle discloses the non-magnetic pump of claim 1, Campbell further discloses:
wherein the upper housing and the lower housing are made of a non-magnetic material (paragraph 0055 discloses wherein the cylindrical walls and the base of the pump body may be made of ceramic).
Claims 8-10, 22-23, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Wei, Richter, and Wackerle, as applied to claims 1 and 21, and further in view of Delevoye et al. (U.S. Pub. No. 2014/0377091) (previously disclosed).
Regarding claim 8, Campbell in view of Wei, Richter, and Wackerle discloses the non-magnetic pump of claim 1, yet Campbell does not disclose:
wherein the drive circuit is configured to energize the piezoelectric discs with a sinusoidal or pseudo-sinusoidal wave.
However, in the same field of piezoelectric pumps, Delevoye discloses: 
wherein the drive circuit is configured to energize the piezoelectric discs with a sinusoidal or pseudo-sinusoidal wave (Paragraph 0113 discloses wherein the piezoelectric transducer (plate) is excited by a sinusoidal signal).

Regarding claim 9, Campbell in view of Wei, Richter, Wackerle, and Delevoye discloses the non-magnetic pump of claim 8. Yet Campbell does not disclose:
wherein the wave is in the range of 20 to 180 volts peak to peak.
However, in the same field of piezoelectric pumps, Wei discloses:
wherein the wave is in the range of 20 to 180 volts peak to peak (Table 1 shows wherein the voltage is 120 volts).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Campbell to incorporate wherein the wave is in the range of 20 to 180 volts peak to peak, as taught by Wei, as a simple substitution for the undisclosed voltage rate of Campbell, to achieve the predictable result of driving the pump.
Regarding claim 10, Campbell in view of Wei, Richter, Wackerle, and Delevoye discloses the non-magnetic pump of claim 9. Yet Campbell does not disclose:
wherein the wave has a frequency between 20 Hz and 100 Hz
However, in the same field of piezoelectric pumps, Wei discloses:
wherein the wave has a frequency between 20 Hz and 100 Hz (Table 1 shows wherein the frequency is 60 Hz).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 30, Campbell in view of Wei, Richter, and Wackerle discloses the non-magnetic pump of claim 21, yet Campbell does not disclose:
wherein the drive circuit is configured to energize the piezoelectric discs with a sinusoidal or pseudo-sinusoidal wave.
However, in the same field of piezoelectric pumps, Delevoye discloses: 
wherein the drive circuit is configured to energize the piezoelectric discs with a sinusoidal or pseudo-sinusoidal wave (Paragraph 0113 discloses wherein the piezoelectric transducer (plate) is excited by a sinusoidal signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the drive circuit is configured to energize the piezoelectric discs with a sinusoidal or pseudo-sinusoidal wave, as taught by Delevoye, as a simple substitution for the undisclosed energizing signal, utilized by Wei, for generating the predicable result of driving the pump.
Regarding claim 22, Campbell in view of Wei, Richter, Wackerle, and Delevoye discloses the non-magnetic pump of claim 30. Yet Campbell does not disclose:
wherein the wave is in the range of 20 to 180 volts peak to peak.
However, in the same field of piezoelectric pumps, Wei discloses:
wherein the wave is in the range of 20 to 180 volts peak to peak (Table 1 shows wherein the voltage is 120 volts).

Regarding claim 23, Campbell in view of Wei, Richter, Wackerle, and Delevoye discloses the non-magnetic pump of claim 22. Yet Campbell does not disclose:
wherein the wave has a frequency between 20 Hz and 100 Hz
However, in the same field of piezoelectric pumps, Wei discloses:
wherein the wave has a frequency between 20 Hz and 100 Hz (Table 1 shows wherein the frequency is 60 Hz).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Campbell to incorporate wherein the wave has a frequency between 20 Hz and 100 Hz, as taught by Wei, as a simple substitution for the undisclosed frequency rate of Campbell, to achieve the predictable result of driving the pump.
Regarding claim 25, Campbell in view of Wei, Richter, Wackerle, and Delevoye discloses the non-magnetic pump of claim 22. Campbell further discloses:
an elastomeric carrier (ring-shaped isolator 30; paragraph 0054) comprising a first side and a second side (See figures 1, 4, and 13).
Yet Campbell does not disclose:
wherein the first piezoelectric disc is positioned in a first recess on the first side of the elastomeric carrier; wherein the second piezoelectric disc is positioned in a second recess on the second side of the elastomeric carrier.
However, in the same field of piezoelectric pumps, Wei discloses:
Paragraph 0040 discloses wherein the spacer 14 is configured to support and isolate the upper and lower piezoelectric ceramic crystal diaphragms and Figures 2 and 4 show wherein the upper piezoelectric ceramic crystal diaphragm 51 can be disposed within and fits within the upper recessed space of the spacer 14); wherein the second piezoelectric disc is positioned in a second recess on the second side of the elastomeric carrier (Paragraph 0040 discloses wherein the spacer 14 is configured to support and isolate the upper and lower piezoelectric ceramic crystal diaphragms and Figures 2 and 4 show wherein the lower piezoelectric ceramic crystal diaphragm 53 can be disposed within and fits within the lower recessed space of the spacer 14).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Campbell to incorporate wherein the first piezoelectric disc is positioned in a first recess on the first side of the elastomeric carrier; wherein the second piezoelectric disc is positioned in a second recess on the second side of the elastomeric carrier, as taught by Wei, as a simple substitution for the retention means between the piezoelectric disc and the membrane of Campbell, in order to achieve the predictable result of securing and allowing for organized movement between the piezoelectric disc and the intermediate member. 
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Wei, Richter, and Wackerle, as applied to claims 1 and 21, and further in view of Young et al. (U.S. Pat. No. 5466932) (previously cited).
Regarding claim 43, Campbell in view of Wei, Richter, and Wackerle discloses the non-magnetic pump of claim 1, yet Campbell does not disclose:

However, in the same field of piezoelectric pumps, Young discloses:
wherein the pump is configured for use within a gas analyzer unit (abstract and claim 1 disclose wherein the piezoelectric pump device is used for analyzing a sample gas).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate, wherein the pump is configured for use within a gas analyzer unit, as taught by Young, in order to allow for further analysis and determination of the pumped gas within the device such that the quantity and types of molecules present in the gas can be determined. 
Regarding claim 44, Campbell in view of Wei, Richter, and Wackerle discloses the non-magnetic pump of claim 21, yet Campbell does not disclose:
wherein the pump is configured for use within a gas analyzer unit.
However, in the same field of piezoelectric pumps, Young discloses:
wherein the pump is configured for use within a gas analyzer unit (abstract and claim 1 disclose wherein the piezoelectric pump device is used for analyzing a sample gas).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate, wherein the pump is configured for use within a gas analyzer unit, as taught by Young, in order to allow for further analysis and determination of the pumped gas within the device such that the quantity and types of molecules present in the gas can be determined.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Nitta (U.S. Pub. No. 2017/0113014) (previously cited).
Regarding claim 45, Campbell discloses:
pump 10) configured to pump air (paragraph 0069 discloses wherein the system can pump gas), the pump comprising a pump housing (See pump 10 figures 1, 4, and 13); a piezoelectric disc (piezoelectric disc 42) positioned within the pump housing, wherein a space between the piezoelectric disc and an internal surface of the pump housing forms a pump chamber (Figures 1, 4, and 13 show wherein the piezoelectric disc 42 and the end plate 41, is located between the upper and lower housing and wherein the space between the base 19 and the piezoelectric disc 42 forms a cavity 23); a drive circuit configured to energize the piezoelectric disc (Paragraphs 0056 and 0089 disclose wherein electric current is applied to the piezoelectric discs), wherein the piezoelectric disc is operably connected to the drive circuit such that the piezoelectric disc deflects in a first direction when positive voltage is applied by the drive circuit such that the piezoelectric disc deflects in an opposite, second direction when negative voltage is applied by the drive circuit (Paragraph 0056 discloses wherein the piezoelectric discs oscillate or are deformed based on the applied electrical current and Figures 1A(1), 1A(2), and paragraphs 0073-0076 disclose the displacement profile of the discs and isolator 30 including deformation or displacement towards the upper housing in one step of the oscillation and towards the lower housing in another step or period of oscillation), and wherein the internal surface of the pump housing has a profile substantially similar to a profile of the piezoelectric disc when the piezoelectric disc is deflected so as to minimize the amount of dead space in the pump chamber (Figures 1, 4, 13 show wherein the upper cavity and the lower cavity are a substantially similar shape to the discs 41 and 42 and paragraph 0002 further discloses wherein the cavities are substantially disc shaped such that they would maintain a disc shape substantial similar to the discs 41 and 42 when they are deformed upwards and downwards).

a gas analyzer unit configured to analyze gases from a subject's breath.
However, in the same field of devices utilizing piezoelectric pumps, Nitta discloses:
a gas analyzer unit configured to analyze gases from a subject's breath (abstract, paragraph 0001, 0008, and 0034 disclose a respiratory assistance device and paragraphs 0012, 0034, 0040, and 0048 disclose wherein the system contains sensors for analyzing the exhaled air or breath of the user).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Campbell, to incorporate a gas analyzer unit configured to analyze gases from a subject's breath, as taught by Nitta, in order to allow the pump of Campbell to be used for controlling and analyzing the exhaled air gas of a user so as to be useful in respiratory assistance. 
Response to Amendment
Applicant amended claims 1 and 21 in the response filed 04/09/2021.
Applicant canceled claims 34, 35, 39, and 40 in the response filed 04/09/2021.
Response to Arguments
The Applicant's arguments with respect to claims 1, 8-10, 21-23, 25, 30-32, 36, 41 and 43-45 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/09/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791